Citation Nr: 9904156	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  97-14 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1955 to 
January 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

Entitlement to service connection for a back injury was 
originally denied by rating action dated in July 1988.  The 
veteran filed a timely notice of disagreement, but did not 
appeal this decision.  Thereafter, by rating actions dated in 
August 1990, February 1991, and April 1991, the RO determined 
that the veteran had not submitted sufficient new and 
material evidence with which to reopen his claim for 
entitlement to service connection for a back injury.  The 
veteran did not appeal the foregoing rating actions, thus 
those decision are final.

In May 1997, the veteran testified at a hearing, over which a 
hearing officer of the RO presided.


FINDINGS OF FACT

1.  By rating action dated in April 1991, the RO determined 
that the veteran had not submitted new and material evidence 
to reopen his claim of entitlement to service connection for 
residuals of a back injury.  The veteran received notice of 
the rating decision and of his appellate rights but a timely 
appeal of that decision was not perfected.

2.  The evidence received subsequent to the unappealed April 
1991 rating decision of the RO does not tend to show that his 
current back disorder is related to military service or any 
incident therein.  


CONCLUSIONS OF LAW

1.  The April 1991 rating decision, which denied entitlement 
to service connection for residuals of a back injury, is 
final.  38 U.S.C.A. § 7105 (West 1991)

2.  The evidence received subsequent to the unappealed April 
1991 RO decision is not new and material, and does not serve 
to reopen the claim for entitlement to service connection for 
residuals of a back injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated during 
service.  38 U.S.C.A. § 1131 (West 1991). Furthermore, 
service connection will be granted for arthritis if it is 
manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the April 1991 decision 
may be briefly summarized.  The service medical records 
reflect that while serving aboard the U. S. S. Caperton, the 
veteran was seen at sick bay for pain in the lower back in 
September 1955 and October 1955.  He was seen again in 
January 1957 for back complaints.  In November 1957, he 
reported a soretail bone.  The assessment was a pilonidal 
cyst.  The report of medical examination dated in January 
1959 completed at the time of the veteran's separation from 
service revealed that upon clinical evaluation, his spine and 
other musculoskeletal system were normal.

A VA examination report, dated in April 1961, shows no 
evidence of a back disability.  The veteran was treated by 
private physicians beginning in 1963 for several disorders, 
including rheumatoid arthritis, polyarthritis, and gout.  The 
veteran was hospitalized in March 1971 for rheumatoid 
arthritis and polyarthritis.  X-rays of the spine and knees 
were reported as not showing a great deal of deforming 
arthritis.  In January 1974, the veteran had an excision of 
lipoidilis nodule of the sacro-iliac right side.  

A VA examination conducted in August 1985 revealed arthritis 
of the lumbosacral spine.  No other abnormality was reported.  
VA outpatient treatment records dated in 1987 and 1988 showed 
treatment for various disorders, including a neuroma of the 
left buttock and arthritis.

Service connection for residuals of a back injury was denied 
by the RO in July 1988.  At that time the RO determined that 
the back condition in service was acute and transitory in 
nature.  The veteran filed a timely notice of disagreement, 
but did not perfect an appeal of this decision.

Subsequently received were private medical records showing 
treatment from 1973 to 1988 for several disabilities, 
including back problems.  A private medical record dated in 
June 1988 showed that the veteran had been treated for many 
years for rheumatoid arthritis, osteoarthritis, gout, 
hypertension and recurrent back sprains.   A report from 
Upstate Health Science Center received in November 1988 
revealed a diagnosis of ankylosing spondylitis and arthritis 
of the lumbosacral spine in September 1970.  In August 1990 
and February 1991, the RO determined that new and material 
evidence had not been submitted to reopen a claim of service 
connection for a back condition.  The veteran did not appeal 
these decisions.

Subsequently received were VA medical records showing 
treatment for several disabilities, including back 
complaints, in 1990 and 1991.  May 1990 x-rays showed 
spondylolysis of L3 and spondylolisthesis of L3-4.  

In April 1991, the RO determined that the veteran had not 
submitted sufficient new and material evidence with which to 
reopen his claim for entitlement to service connection for a 
back condition.  The veteran was notified of this decision 
and of his appellate rights. The veteran did not appeal the 
foregoing rating actions.  Thus the April 1991 decision is 
final.  See 38 U.S.C.A. § 7105(c) (West 1991).  However, the 
veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1998). 
New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim. See Hodge v. West, No. 98-
7017, slip op. at 9, 17 (Fed.Cir. Sept. 16, 1998); 38 C.F.R. 
§ 3.156 (1998).
VA must conduct a two-step analysis in adjudicating this 
matter.  First, it must be determined whether the evidence is 
new and material.  Second, if that evidence is new and 
material, VA must review all the evidence, both old and new.  
Manio v. Derwinski, 1 Vet.App. 140, 145 (1991); Evans v. 
Brown, 9 Vet.App. 273 (1996).
"New evidence" is evidence that is not "merely cumulative" 
of other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand Blackburn v. Brown, 
8 Vet.App. 97, 102 (1995).  

The Court has held that, in determining whether evidence is 
new and material, the credibility of the new evidence is, 
preliminarily, to be presumed.  Justus v. Principi, 3 
Vet.App. 510 (1992).  However, that evidence must be 
competent in order for the presumption to attach.  LeShore v. 
Brown, 8 Vet.App. 406, 409 (1995).

Subsequent to the April 1991 rating decision, the veteran 
submitted evidence service personnel records, which confirm 
he served aboard the U.S.S. Caperton.  Also received were VA 
medical records covering a period of treatment during 1996 
and 1997.  During this time the veteran was treated for 
several problems, including low back pain. 

The veteran testified at a hearing before a hearing officer 
of the RO in May 1997.  He indicated that he injured his back 
in a fall while on a ship during service in December 1955.  
He related that he was placed on profile for two days.  He 
indicated that he was treated intermittently for back pain 
thereafter and reported such at the time of his discharge.  
He also stated that a fracture of three vertebrae of the 
lumbosacral spine was discovered in the early 1980s.  He 
indicated that he was told it was an old fracture.  The 
veteran reported working as a dairy farmer from 1971 to 1972 
and as a construction worked from 1972 to 1981.  He reported 
being on Social Security for his back and heart problems.

To summarize, the veteran contends that his back disability 
is the result of an injury he sustained when he fell while 
serving aboard the U.S.S. Caperton.  The additional evidence 
submitted is support of his claim is service administrative 
records, testimony at his hearing, and VA treatment records 
dated in 1996 and 1997.

In this regard, the Board does not dispute that fact that the 
veteran sustained and injury to his back, which required 
treatment while serving aboard U.S.S. Caperton.  This fact is 
confirmed by the service medical records which were on file 
at the time of the prior unappealed decisions by the RO.  

The veteran's hearing testimony in this regard and the 
service administrative records are cumulative in nature.  He 
also testified that that a fracture of three vertebrae of the 
lumbosacral spine was discovered in the early 1980s and he 
was told it was an old fracture.  This is many years after 
service and does not show any relationship to the low back 
injury, which occurred more than 24 years earlier.   

The VA medical records pertain to treatment more than 30 
years following service and does not tend to show any 
relationship between any current back disorder and service or 
any injury which occurred during service.  Furthermore, lay 
person is not competent to make a medical diagnosis, or to 
relate a given medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Therefore, it is the Board's judgment that the evidence of 
record subsequent to the April 1991 decision is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  
Accordingly, this evidence is not new and material and the 
veteran's claim has not been reopened.


ORDER

The petition to reopen a claim for entitlement to service 
connection for residuals of a back injury is denied.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.




- 7 -


